Citation Nr: 0426097	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  00-03 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a disability due to 
a positive tuberculin tine test.

2. Entitlement to service connection for a disability due to 
a heart murmur.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for a disability due to 
hypercholesterolemia.

5. Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to January 
1973.  He also served from January 1973 to January 1977 but 
his discharge for this time period was held to be issued 
under dishonorable conditions due to conviction of a felony.

This matter initially come before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a decision dated in February 2003, the Board denied 
entitlement to service connection for a disability due to a 
positive tuberculin tine test; a disability due to a heart 
murmur; hypertension; a disability due to 
hypercholesterolemia; and a low back disability.  The veteran 
appealed the decision to the Court of Appeals For Veterans 
Claims (Court).  In a March 2004 Joint Motion For Remand, the 
veteran and the Secretary moved to vacate the February 2003 
Board decision and remand the case to the Board for further 
appellate review.  In an Order dated in March 2004, the Court 
granted the motion, vacated the February 2003 Board decision, 
and remanded the case to the Board for readjudication 
consistent with the Joint Motion.

The bases for the parties' motion was that the Board based 
the February 2003 decision on an inadequate medical 
examination and the Board failed to adequately state the 
reasons and bases for its decision with regard to the issue 
of service connection for a low back disability.  It was also 
held, with regard to the remaining service connection issues 
to include a low back disability, that the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 (West 
2002), notice provided to the veteran was inadequate.  The 
specific inadequacy of the medical examination noted in the 
motion is that the examiner's opinion was inconsistent and 
confusing, therefore did not contain sufficient detail for 
evaluation purposes.  38 C.F.R. § 4.2 (2003).  Finally, the 
motion states that the May 2001 RO letter and the Statement 
of the Case, which informed the veteran of the provisions of 
the VCAA, did not adequately inform the veteran of the 
information and evidence necessary to support his claim, and 
did not adequately inform the veteran which information or 
evidence was to be obtained or provided by which party.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED for the following:

1.  The RO shall provide a letter to the 
veteran, which specifically addresses the 
VCAA and its requirements of notice and 
assistance.  In addition to the other 
required information, the letter should 
specifically inform the veteran of the 
evidence already obtained by the RO and 
associated with the claims file and 
whether the RO intends to obtain any 
additional information.  Further, the 
veteran must be specifically informed as 
to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence the VA will obtain on his 
behalf.  Finally, he must be informed to 
submit all evidence he has on the issue.  
38 C.F.R. § 3.159.

2.  After the above is complete and after 
obtaining any additional medical 
treatment records identified by the 
veteran, arrange for an orthopedic 
(spine) examination to determine the 
nature and etiology of the veteran's back 
pathology.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be set forth in 
detail.  The examiner should indicate 
whether it is as least as likely as not 
(i.e., is there at least a 50 percent 
probability) that any current back 
pathology diagnosed is related to the 
veteran's military service or to any 
incident therein.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record.  If the opinion cannot be entered 
without resort to speculation, that too 
should be noted in the claims file.

3.  After all of the above is completed, 
the RO shall readjudicate the claims on 
the basis all of the evidence obtained 
since the statement of the case (SOC) in 
light of all the other evidence of 
record.  To the extent that the benefit 
sought on appeal remains denied, issue 
the veteran a supplemental statement of 
the case and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




